                                                                          Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

STEVEN L. STILLWELL,

             Plaintiff,

v.                                                Case No. 3:18-cv-2176-RV/MJF

DUNLAP,

             Defendant.
                                            /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 10, 2019 (ECF No. 14). The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This action is DISMISSED without prejudice for failure to comply

with court orders and for failure to prosecute.
                                                                Page 2 of 2

      3.    The clerk of the court shall close the case file.

      DONE AND ORDERED this 10th day of October, 2019.

                               s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE




3:18-cv-2176-RV/MJF
